Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00350-CR

                               John David SAMARRIPAS,
                                       Appellant

                                           v.
                                       The State of
                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR9678
                         Honorable Sid L. Harle, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 30, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice